Title: To John Adams from Joseph Wheaton, 11 July 1818
From: Wheaton, Joseph
To: Adams, John


            
               Excellent Sir
               Washington City July 11. 1818
            
            I can no longer restrain an inclination which has for Some month urged me to write to you, and to give you a Short narritive of myself and the part I have taken in the late contest with our ancient enemy the English Nation—rather government—After the war was declared in June 1812, a peice was published in the National intelligencer dated 5.th. June—respecting the affair at Machias in taking the Margaretta, Delligence, and Tapnagouche, British armed Schooners in May 1775. with refference to me for particulars—(as I have long Since Stated to you Sir was the case) after gratifying curiosity as to the fact—I was invited into the army as A.D.Q.M Genl. tho for Seven years I had been persecuted by a branch of the govt. the then P.M. Genl. Gedion Granger, but had the affair Settled to my honor & Satisfaction,  feeling a deep interest in the welfare Safety  & happiness of the country, and Something on the Score of the long train of Insult, & degradation & abuse Since the revolution, and believing the Cause was righteous & Just. I did not long  hessitate to render my feeble efforts, and Service to the advancement of my countries honor— I left this City on the 14 August 1812 for Pitsburg on a tour of three weeks—but about the Same time Genl. Hull capitulated at Detroit with the Surrender of all his Arms & Munitions of war wherefore I was ordered to remain on that Station and replace those Munitions lost by Hull. As I kept up a regular corrospondance with Mr Eustis, when 28. peices of cannon were prepared and 100 rounds per gun, with other necessary articles, I was ordered to join the N. western Army, to be commanded by Harrison, and to proceed after him—I had in October written to Mr. Eustis on my opinion that the Miami of Lake Erie  was the true point for the army to assemble at in the Winter 1812 & 13. to which he directed it—I felt bound to follow up the object, as an Early decent ought to be made into uper Canada in the Spring of 1813—I Crossed the Alegania river Novr. 22d. with 28 Guns & Carriages. 67. wagons, & after cutting & making a road more than half the distance, arrived on the 22d. Jany. 1813 at upper Sandusky—but finding the army made up of chiefly Militia and a few very young Soldiers—Soon felt the weight of the charge on me, and accordingly made my arrangements to enable the army to move forward, and to prevent their falling back. after buildg: block Houses and Stockade works at upper Sandusky & laying up 20.000 Bushells of Forage for the transportation of provisions to fort Meigs was ordered to that point which I reached in  feby.  and found that post not even a fortified camp—but Set about Hauling pickets and the Genl. Contracted his camp and the engineers laid out their works, which by the tenth of april was inclosed consisting of about Seven acres of Ground—the Staff officers at uper Sandusky neglecting their duty. I was ordered back to that post 90 miles to git in the 18 lb. Shot for the guns Sent from Philada. and taken their by me—traversg: that wilderness in Apr.—Sent to the fort Meigs two Brigades of Pack horses with forage for the cavalry—and went on to franklinton, joined Govr. Meigs with four thousand men, and returned with the Militia for fort meigs—but happily, the British army ran away—raised the Seige, and we met Harrison at lower Sandusky when I returned to Chilichothe and remain’d their Sending forward Supplies untill the British army was taken on the Thames—when I applied for and received orders to return to Washington City after an absence of 16 months instead of three weeks as at first intimated—I had leave to remain with my family only 20 days when I was ordered to Norfolk with the 38. Regt. thence to Richmond where I was Stationed untille Novr. last and joined my family—I have and I hold addresses from the Town of Chilicothe, the corps of Petersburgh volunteers; from a corps of Staff officers of my own Department, of which the now Presidents brother was my barrack master at Richmond, and at the head of the list—with many Private letters, from Governor Meigs and other Gentlemen of worth and distinction—and yet notwithstanding all these Services I was left to Solicit a place among the least & the lowest Clerks in the Land office with a Salary of $800 pr. year, and was obliged to be thankful for that. and altho I have expended more than two hundred thousand dollars in the course of the war, and given the Strongest proof and the acknowledgement of all of Hundreds of thousands Saved by my arrangements and by my Economy. I found myself and family in a Starving condition on my return—and only for the office above mentioned, must asked for charity or sought a poor house—the back Stair gentlemen are numerous enough to fill all the minor places of Proffit or honor—and altho the President when Secretary of State wrote his brother & said I Should have high claims on the goverment. those claims appear to be forgotten—excuse me Sir—I have taken the liberty, from respect, from reverance, and from and affectionate regard to the oldest, and ablest Patriott of my country, to address this to you; in the character of a child to a Parent as a Servant to his Master, or as a vassal to his Lord—or in any way or maner in which I can render any communication with you acceptable—and to assure you of my perfect knowledge to a great extent of your goodness your worth and of your exalted Services, for our common country, from your very early days—nor does a line appear in any public Shape from your excellent pen, but I read it with a Delight inexpressible—as it calls to my mind every emotion of the heart, which vibrated with hope, with dispair, with fear, & with joy in those days of which you Speak & write—and I have now Sir an inexpressible Satisfaction—in almost daily Seeing & observing a Son  that perfect Prototipe of his Father, Sheding and Sending forth an effulgance of Political light and Learning which prostrates the knowledge of the  old world, and amazes the new with a Splendor of talent Scarsely equaled by the Brightest constellation of the revolution—under Such a diplomatist, how wonderfuly is our country Marching forward to greatness and to Glory—yet a few years, and the genius of America, will raise another Philadelphia at the mouth on the Banks of the columbia, and our Eagles will tower on the Rocky mountains as the Centre of Union, and Spread their wings from the Hudson to the Magalan.—I have also another Scourse of Infinite Satisfaction and delight, that you Sir have Survived the Storm of faction—that those vile calumniators are Swept away by the hand of a divine Providence which so archly, endeavord to undermine your just fame, and take from you that just high Rank which you are So eminently intitled to, as a Father of this great People, and projicton of their great prosperity and Hapiness—not only in the political, but in the moral world—the liberality of your institutions, and the toleration in religious opininans, is apparently extending the benign Enfluence of the Gospell into the darkest corners of the habitable globe, what Solace to you Sir, that you were blessed with a mind to concieve, with an energy to execute, and with a constitution to prolong a life in which you can now realize this great good to, not only the present generation, but to the many millions to follow after, in a road you have made so  plain—So many truths & circumstances crowd upon my mind, I should fatigue you with a recital, were I to attempt to dwell upon them—I must therefore make a Halt with an enclosure: Repentance & confession is at all times acceptable, and intitled to its wieght, but let me ask how it was possible for Such a production, with all its blushing honor’s thick—upon it, were it not for that : that  Some thing after death, which make cowards of us all—If you can Sir make an allowance for the emotions of my mind, the homage which my heart ever pays to you—you will receive and read this hasty Scrawl. and know their is one who feels towards you as he ought—to which I only add—that I am faithfully & devotedly
            
               Joseph Wheaton
            
            
               could I obtain a copy of your twenty one letters to the States of Holland: it would be a treasure to me & my grandchildren—and they would never be misused—and if I could obtain a letter to the Secretary of State to make me personally known to him, I Should diem it invaluable—I am known to him (I beleive) by Sight only
JMNow in my forty fourth year of Service for the People of this Nation, with very little exception and often on a forlorn hope
            JM
         